ORDER

PER CURIAM.
Omoruyi Obasogie (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of burglary in the first degree, assault in the second degree, and two counts of armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*889The order of the trial court is affirmed in accordance with Rule 30.25(b).